Citation Nr: 1439509	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation for aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.M., his daughter



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2014, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript (Tr.) of the proceeding is of record.


REMAND

The key issue in connection with the Veteran's claim for SMC for aid and attendance is whether the Veteran's need for aid and attendance is "as a result of service connected disabilities," as required by the statute.  See 38 U.S.C.A. § 1114(l).  The Board finds there is insufficient evidence in the record to make a determination on this issue.  The only VA examination of record concerning this issue, accomplished in June 2008, does not adequately address whether the Veteran's need for aid and attendance is as result of his service connected disabilities rather than his non-service connected disabilities.  Additionally, the documentation from the Veteran's treating physicians submitted in support of his claim does not state whether his need for aid and attendance is as a result of service connected or non-service connected disabilities.  As such, this matter must be remanded to the AOJ for a medical examination and opinion addressing this issue.

Accordingly, this case is REMANDED to the AOJ or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  With any assistance necessary from the Veteran undertake appropriate development to obtain any outstanding medical records pertinent to the issue on appeal, to include pertinent VA treatment records.  

2.  After the additional records identified above, if any, have been associated with the claims file, schedule the Veteran for a VA examination to determine whether his service-connected disabilities are of such nature/gravity as to entitle him to SMC based on the need for aid and attendance or by reason of being housebound.  All pertinent evidence in the claims file should be made available to and reviewed by the examiner.

The examination report should contain sufficient information to determine whether the Veteran's service connected disabilities renders him helpless, or so nearly helpless, as to require the regular aid and attendance of another person (with comment on his ability to dress/undress, keep ordinarily clean/presentable; whether he requires any frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; is able to feed himself; can attend to the wants of nature; or requires assistance on a regular basis to protect himself from hazards/dangers incident to his daily environment).   

The examiner should also state an opinion as to whether the Veteran's service-connected disabilities are sufficient by themselves to render him housebound.  

A complete rationale for all opinions expressed should be provided.  If the examiner finds that an opinion cannot be made without resort to speculation, the examiner should so state and explain why this is so.

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



